Exhibit 10.2
 
$600,000,000
INCREMENTAL FACILITY AGREEMENT
(TRANCHE F TERM LOANS)
dated as of April 23, 2010
between
MCC GEORGIA LLC
MCC ILLINOIS LLC
MCC IOWA LLC
MCC MISSOURI LLC
The LENDERS Party Hereto
BANC OF AMERICA SECURITIES LLC
and
J.P. MORGAN SECURITIES INC.
as Joint Lead Arrangers
BANC OF AMERICA SECURITIES LLC,
J.P. MORGAN SECURITIES INC.,
WELLS FARGO SECURITIES, LLC,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC.
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Bookrunners
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
BANK OF AMERICA, N.A.,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents
CREDIT SUISSE SECURITIES (USA) LLC,
as Documentation Agent
 

 



--------------------------------------------------------------------------------



 



INCREMENTAL FACILITY AGREEMENT
(TRANCHE F TERM LOANS)
          INCREMENTAL FACILITY AGREEMENT dated as of April 23, 2010, between MCC
IOWA LLC, a limited liability company duly organized and validly existing under
the laws of the State of Delaware (“MCC Iowa”); MCC ILLINOIS LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“MCC Illinois”); MCC GEORGIA LLC, a limited liability company
duly organized and validly existing under the laws of the State of Delaware
(“MCC Georgia”); and MCC MISSOURI LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“MCC
Missouri,” and, together with MCC Iowa, MCC Illinois and MCC Georgia, the
“Borrowers”); the TRANCHE F TERM LOAN LENDERS party hereto (including each
Tranche F Term Loan Lender as defined below that becomes a party hereto pursuant
to a Lender Addendum as defined below) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the Lenders (together with its successors in such
capacity, the “Administrative Agent”).
          The Borrowers, the Lenders party thereto and the Administrative Agent
are parties to an Amendment and Restatement dated as of December 16, 2004 of the
Credit Agreement dated as of July 18, 2001 (as amended, modified and
supplemented and in effect from time to time, the “Amendment and Restatement”).
          Section 2.01(e) of the Amendment and Restatement contemplates that at
any time and from time to time, the Borrowers may request that one or more
persons (which may include the Lenders under and as defined in the Amendment and
Restatement) offer to enter into commitments to make Incremental Facility Loans.
The Borrowers have requested that $600,000,000 aggregate principal amount of
Incremental Term Loans constituting a single Series be made available to it in
two drawings on the Tranche F Term Loan Effective Date (as defined below), of
which, after giving effect to the Fifth Amendment (as defined below) (i)
$517,500,000 aggregate principal amount will constitute Reinstating Incremental
Facility Term Loans and (ii) $82,500,000 aggregate principal amount will
constitute Incremental Facility Term Loans. The Tranche F Term Loan Lenders (as
defined below) are willing to make such loans on the terms and conditions set
forth below and in accordance with the applicable provisions of the Amendment
and Restatement, and accordingly, the parties hereto hereby agree as follows:
ARTICLE I
DEFINED TERMS
          Terms defined in the Amendment and Restatement are used herein as
defined therein. In addition, the following terms have the meanings specified
below:
     “Fifth Amendment” means that certain Amendment No. 5 to the Amendment and
Restatement dated as of the date hereof.
     “Joint Lead Arrangers” means Banc of America Securities LLC and J.P. Morgan
Securities Inc.
     “Lender Addendum” shall mean, with respect to any Tranche F Term Loan
Lender, a Lender Addendum substantially in the form of Schedule I hereto, dated
as of the date hereof and executed and delivered by such Tranche F Term Loan
Lender as provided in Section 2.06.

 



--------------------------------------------------------------------------------



 



     “Tranche F Term Loan” shall mean a Loan made on the Tranche F Term Loan
Effective Date pursuant to this Agreement which shall constitute a single Series
of Incremental Facility Term Loans under Section 2.01(e) of the Amendment and
Restatement.
     “Tranche F Term Loan A Commitment” shall mean, with respect to each Tranche
F Term Loan Lender, the commitment of such Lender to make Tranche F Term Loans
hereunder at the Tranche F Term Loan First Effective Time. The amount of each
Tranche F Term Loan Lender’s Tranche F Term Loan A Commitment is set forth in
the Lender Addendum executed and delivered by such Tranche F Term Loan Lender.
The aggregate original amount of the Tranche F Term Loan A Commitments is
$517,500,000.
     “Tranche F Term Loan B Commitment” shall mean, with respect to each Tranche
F Term Loan Lender, the commitment of such Lender to make Tranche F Term Loans
hereunder at the Tranche F Term Loan Second Effective Time. The amount of each
Tranche F Term Loan Lender’s Tranche F Term Loan B Commitment is set forth in
the Lender Addendum executed and delivered by such Tranche F Term Loan Lender.
The aggregate original amount of the Tranche F Term Loan B Commitments is
$82,500,000.
     “Tranche F Term Loan Commitments” shall mean, collectively, the Tranche F
Term Loan A Commitments and the Tranche F Term Loan B Commitments. The aggregate
original amount of the Tranche F Term Loan Commitments is $600,000,000.
     “Tranche F Term Loan Effective Date” shall mean the time at which the
conditions specified in Article IV are satisfied (or waived by the Majority
Tranche F Term Loan Lenders).
     “Tranche F Term Loan First Effective Time” shall mean the time at which the
conditions specified in Section 4.01 are satisfied (or, other than with respect
to Section 4.02(b), waived by the Majority Tranche F Term Loan Lenders).
     “Tranche F Term Loan Lender” shall mean (a) on the date hereof, a Lender
having Tranche F Term Loan Commitments that has executed and delivered a Lender
Addendum and (b) thereafter, the Lenders from time to time holding Tranche F
Term Loan Commitments or Tranche F Term Loans after giving effect to any
assignments thereof pursuant to Section 11.06 of the Amendment and Restatement.
     “Tranche F Term Loan Maturity Date” shall mean October 23, 2017.
     “Tranche F Term Loan Second Effective Time” shall mean the date on which
the conditions specified in Section 4.02 are satisfied (or, other than with
respect to Section 4.02(b), waived by the Majority Tranche F Term Loan Lenders).
ARTICLE II
TRANCHE F TERM LOANS
          Section 2.01. Commitments. Subject to the terms and conditions set
forth herein and in the Amendment and Restatement, each Tranche F Term Loan
Lender agrees to make Tranche F Term Loans to the Borrowers in Dollars, in an
aggregate principal amount equal to such Tranche F Term Loan Lender’s Tranche F
Term Loan A Commitment at the Tranche F Term Loan First Effective Time. Subject
to the terms and conditions set forth herein and in the Amendment and
Restatement, each Tranche F Term Loan Lender agrees to make Tranche F Term Loans
to the Borrowers in Dollars, in an aggregate

-2-



--------------------------------------------------------------------------------



 



principal amount equal to such Tranche F Term Loan Lender’s Tranche F Term Loan
B Commitment at the Tranche F Term Loan Second Effective Time. The proceeds of
the Tranche F Term Loans shall be first applied to the repayment of all
outstanding Tranche E Term Loans and thereafter to all outstanding Revolving
Credit Loans (but without any reduction in the Revolving Credit Commitments) and
the payment of fees and expenses related thereto.
          Section 2.02. Termination of Commitments. Unless previously
terminated, the Tranche F Term Loan A Commitments shall terminate after the
Borrowing of the Tranche F Term Loans at the Tranche F Term Loan First Effective
Time. Unless previously terminated, the Tranche F Term Loan B Commitments shall
terminate after the Borrowing of the Tranche F Term Loans at the Tranche F Term
Loan Second Effective Time.
          Section 2.03. Repayment of Loans. The Borrowers hereby jointly and
severally unconditionally promise to pay to the Administrative Agent for the
account of the Tranche F Term Loan Lenders the principal of the Tranche F Term
Loans held by such Tranche F Term Loan Lender on each Principal Payment Date set
forth in column (A) below, by an amount equal to the percentage of the aggregate
principal amount of the Tranche F Term Loans borrowed on the Tranche F Term Loan
Effective Date set forth in column (B) below:

          (A)   (B) Principal Payment Date   Percentage Reduction
September 30, 2010
    0.250 %
December 31, 2010
    0.250 %
 
       
March 31, 2011
    0.250 %
June 30, 2011
    0.250 %
September 30, 2011
    0.250 %
December 31, 2011
    0.250 %
 
       
March 31, 2012
    0.250 %
June 30, 2012
    0.250 %
September 30, 2012
    0.250 %
December 31, 2012
    0.250 %
 
       
March 31, 2013
    0.250 %
June 30, 2013
    0.250 %
September 30, 2013
    0.250 %
December 31, 2013
    0.250 %
 
       
March 31, 2014
    0.250 %
June 30, 2014
    0.250 %
September 30, 2014
    0.250 %
December 31, 2014
    0.250 %
 
       
March 31, 2015
    0.250 %
June 30, 2015
    0.250 %
September 30, 2015
    0.250 %
December 31, 2015
    0.250 %

-3-



--------------------------------------------------------------------------------



 



          (A)   (B) Principal Payment Date   Percentage Reduction
March 31, 2016
    0.250 %
June 30, 2016
    0.250 %
September 30, 2016
    0.250 %
December 31, 2016
    0.250 %
 
       
March 31, 2017
    0.250 %
June 30, 2017
    0.250 %
September 30, 2017
    0.250 %
 
       
October 23, 2017
    92.750 %

          To the extent not previously paid, all Tranche F Term Loans shall be
due and payable on the Tranche F Term Loan Maturity Date.
          Section 2.04. Applicable Margin. The Applicable Margin for Tranche F
Term Loans that are Eurodollar Loans shall be 3.00% and the Applicable Margin
for Tranche F Term Loans that are Base Rate Loans shall be 2.00%; provided that
in the event that the Applicable Margin for any Incremental Facility Term Loans
extended within 18 months after the Tranche F Term Loan Effective Date is more
than 25 basis points greater than the Applicable Margin for the Tranche F Term
Loans, then the Applicable Margin for the Tranche F Term Loans shall be
increased to the extent necessary so that the Applicable Margin for such
Incremental Facility Term Loans is equal to the Applicable Margin for the
Tranche F Term Loans plus 25 basis points; provided, further, that in
determining the Applicable Margin applicable to the Tranche F Term Loans and
such Incremental Facility Term Loans, (x) original issue discount (“OID”) or
upfront fees (which shall be deemed to constitute like amounts of OID) payable
by the Borrowers to the Lenders of the Tranche F Term Loans or such Incremental
Facility Term Loans in the primary syndication thereof shall be included (with
OID being equated to interest based on an assumed four-year life to maturity)
and (y) customary arrangement or commitment fees payable to the Joint Lead
Arrangers (or their affiliates) in connection with the Tranche F Term Loans or
to one or more arrangers (or their affiliates) of such Incremental Facility Term
Loans shall be excluded.
          Section 2.05. Eurodollar Rate and Base Rate Floor. Solely with respect
to Tranche F Term Loans, until the fourth anniversary of the Tranche F Term Loan
Effective Date, the Base Rate and the Eurodollar Rate shall be as follows (in
lieu of the definitions otherwise applicable under the Amendment and
Restatement):
     “Base Rate” shall mean the higher of (x) for any day, a rate per annum
equal to the higher of (a) the Federal Funds Rate for such day plus 1/2 of 1%
and (b) the Prime Rate for such day and (y) 2.50%. Each change in any interest
rate provided for in the Amendment and Restatement based upon the Base Rate
resulting from a change in the Base Rate shall take effect at the time of such
change in the Base Rate.
     “Eurodollar Rate” shall mean the higher of (x) for any Eurodollar Loan for
any Interest Period therefor, a rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) determined by the Administrative Agent to be equal
to the Eurodollar Base Rate for such Loan for such Interest Period divided by 1
minus the Reserve Requirement (if any) for such Loan for such Interest Period
and (y) 1.50%.

-4-



--------------------------------------------------------------------------------



 



          Section 2.06. Delivery of Lender Addenda. Each Tranche F Term Loan
Lender shall become a party to this Agreement by delivering to the
Administrative Agent a Lender Addendum duly executed by such Tranche F Term Loan
Lender, the Borrowers and the Administrative Agent.
          Section 2.07. Status of Agreement. The Tranche F Term Loan A
Commitments of the Tranche F Term Loan Lenders constitute Incremental Term Loan
Commitments of which (i) $517,500,000 of the Tranche F Term Loan A Commitments
constitute Reinstating Incremental Facility Term Loan Commitments and (ii) none
of the Tranche F Term Loan A Commitments constitute utilization of the zero
dollars of Incremental Term Loans available under Section 2.01(e)(iii) of the
Amendment and Restatement (immediately prior to giving effect to the Fifth
Amendment). The Tranche F Term Loan B Commitments of the Tranche F Term Loan
Lenders constitute Incremental Term Loan Commitments of which (i) none of the
Tranche F Term Loan B Commitments constitute Reinstating Incremental Facility
Term Loan B Commitments and (ii) $82,500,000 of the Tranche F Term Loan B
Commitments constitute utilization of the $250,000,000 of Incremental Term Loans
available under Section 2.01(e)(iii) of the Amendment and Restatement
(immediately after giving effect to the Fifth Amendment). In addition, the
Tranche F Term Loan Lenders constitute Incremental Facility Term Loan Lenders
and the Tranche F Term Loans constitute a single Series of Incremental Facility
Term Loans under Section 2.01(e) of the Amendment and Restatement.
          Section 2.08. Upfront Fee. Borrowers, jointly and severally, agree to
pay on the Tranche F Term Loan Effective Date to each Tranche F Term Loan Lender
party to this Agreement on the Tranche F Term Loan Effective Date, as fee
compensation for the funding of such Tranche F Term Loan Lender’s Tranche F Term
Loan, an upfront fee (the “Upfront Fee”) in an amount equal to 0.50% of the
stated principal amount of such Tranche F Term Loan Lender’s Tranche F Term
Loan, payable to such Tranche F Term Lender from the proceeds of its Tranche F
Term Loans as and when funded on the Tranche F Term Loan Effective Date. Such
Upfront Fee will be in all respects fully earned, due and payable on the Tranche
F Term Loan Effective Date and non-refundable and non-creditable thereafter.
          Section 2.09. Special Voting Provisions. Each Tranche F Term Loan
Lender, solely in its capacity as a Tranche F Term Loan Lender, hereby agrees
that with respect to any matter requiring the vote of Lenders pursuant to
(x) any proposed amendment, restatement, waiver, consent, supplement or other
modification of Section 8.10 of the Credit Agreement (other than Section
8.10(d)) (including any of the defined terms set forth therein to the extent
affecting the calculation of the ratios set forth therein), other than any
amendment, restatement, waiver, consent, supplement or other modification of
Section 8.10(a) that would permit the Total Leverage Ratio to exceed 6.0 to 1.0,
or (y) the exercise of any remedy under the last paragraph of Section 9.01 of
the Credit Agreement arising from an Event of Default under Section 8.10 of the
Credit Agreement (other than Section 8.10(d)), other than to the extent that
such Event of Default arises from a failure to satisfy a maximum Leverage Ratio
of 6.0 to 1.0, the Tranche F Term Loans held by such Tranche F Term Loan Lender
shall automatically, and without further action on the part of such Lender, the
Borrower or the Administrative Agent, be deemed to be voted, and each Tranche F
Term Lender irrevocably instructs the Borrower and the Administrative Agent to
treat as voted, in the same proportion as the allocation of voting with respect
to such matter by other Lenders entitled to vote on such matter (other than in
their capacity as Tranche F Term Loan Lenders) so long as such Tranche F Term
Loan Lender is treated in connection with the exercise of such right or taking
of such action on the same basis as, and in a manner no less favorable to such
Tranche F Term Loan Lender, than the other Lenders.
          Section 2.10. Prepayment Premium. Any optional prepayment of Tranche F
Term Loans effected on or prior to the first anniversary of the Tranche F Term
Loan Effective Date with the proceeds of a substantially concurrent borrowing of
Incremental Facility Term Loans (including, for the

-5-



--------------------------------------------------------------------------------



 



avoidance of doubt, Reinstating Incremental Facility Term Loans) shall be
accompanied by a prepayment fee equal to 1.00% of the aggregate amount of such
prepayment in the event that the Applicable Margin in respect of such
Incremental Facility Term Loans is less than the corresponding Applicable Margin
in respect of the Tranche F Term Loans.
ARTICLE III
REPRESENTATION AND WARRANTIES; NO DEFAULTS
          The Borrowers represent and warrant to the Administrative Agent and
the Lenders that (i) each of the representations and warranties made by the
Borrowers in Section 7 of the Amendment and Restatement, and by each Obligor in
the other Loan Documents to which it is a party, is true and complete on and as
of the date hereof with the same force and effect as if made on and as of the
date hereof (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date) and as if each
reference therein to the Amendment and Restatement or Loan Documents included
reference to this Agreement and (ii) no Default has occurred and is continuing.
ARTICLE IV
CONDITIONS
          Section 4.01. The obligations of the Tranche F Term Loan Lenders to
make Tranche F Term Loans at the Tranche F Term Loan First Effective Time are
subject to the conditions precedent that each of the following conditions shall
have been satisfied (or waived by the Majority Tranche F Term Loan Lenders):
     (a) Counterparts of Agreement. The Administrative Agent shall have received
duly executed and delivered counterparts (or written evidence thereof
satisfactory to the Administrative Agent, which may include telecopy
transmission of, as applicable, a signed signature page or Lender Addendum) of
(i) this Agreement from each Obligor and (ii) Lender Addenda from the Tranche F
Term Loan Lenders for aggregate Tranche F Term Loan Commitments in an amount
equal to $600,000,000.
     (b) Opinion of Counsel to Obligors. The Administrative Agent shall have
received an opinion, dated the Tranche F Term Loan Effective Date, of
Sonnenschein Nath & Rosenthal LLP, counsel to the Obligors, covering such
matters as the Administrative Agent or any Tranche F Term Loan Lender may
reasonably request (and the Borrowers hereby instruct counsel to deliver such
opinion to the Tranche F Term Loan Lenders and the Administrative Agent).
     (c) Organizational Documents. Such organizational documents (including,
without limitation, board of director and shareholder resolutions, member
approvals and evidence of incumbency, including specimen signatures, of officers
of each Obligor) with respect to the execution, delivery and performance of this
Agreement and each other document to be delivered by such Obligor from time to
time in connection herewith and the extensions of credit hereunder as the
Administrative Agent way reasonably request (and the Administrative Agent and
each Lender may conclusively rely on such certificate until it receives notice
in writing from such Obligor to the contrary).
     (d) Officer’s Certificate. A certificate of a Senior Officer, dated the
Tranche F Term Loan Effective Date, to the effect that (i) the representations
and warranties made by the Borrowers in Article III hereof, and by each Obligor
in the other Loan Documents to which it is a party,

-6-



--------------------------------------------------------------------------------



 



are true and complete on and as of the date hereof with the same force and
effect as if made on and as of such date (or, if any such representation and
warranty is expressly stated to have been made as of a specific date, as of such
specific date) and (ii) no Default shall have occurred and be continuing.
     (e) Fees and Expenses. The Administrative Agent and Banc of America
Securities LLC, J.P. Morgan Securities Inc., Wells Fargo Securities, LLC,
Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc. and SunTrust Robinson Humphrey, Inc. (the “Engagement Parties”)
shall have received all fees and other amounts due and payable on or prior to
the Tranche F Term Loan Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder.
     (f) Other Documents. Such other documents as the Administrative Agent or
any Tranche F Term Loan Lender or special New York counsel to the Administrative
Agent may reasonably request.
          Section 4.02. The obligations of the Tranche F Term Loan Lenders to
make Tranche F Term Loans at the Tranche F Term Loan Second Effective Time are
subject to the conditions precedent that each of the following conditions shall
have been satisfied (or, solely with respect to clause (a) below, waived by the
Majority Tranche F Term Loan Lenders):
     (a) Satisfaction of Section 4.01. Each of the conditions precedent set
forth in Section 4.01 shall have been satisfied (or waived by the Majority
Tranche F Term Loan Lenders).
     (b) The Fifth Amendment shall have become effective in accordance with its
terms.
ARTICLE V
MISCELLANEOUS
          Section 5.01. Expenses. Subject to the provisions of the Engagement
Letter dated as of April 15, 2010 among Mediacom Broadband LLC and the
Engagement Parties, the Obligors jointly and severally agree to pay, or
reimburse each Engagement Party for paying, all reasonable out-of-pocket
expenses incurred by each Engagement Party and their Affiliates, including the
reasonable fees, charges and disbursements of special New York counsel to the
Administrative Agent, in connection with the syndication of the Incremental
Facility Loans provided for herein and the preparation of this Agreement.
          Section 5.02. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when this Agreement shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
and thereof which, when taken together, bear the signatures of each of the other
parties hereto and thereto, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
          Section 5.03. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.

-7-



--------------------------------------------------------------------------------



 



          Section 5.04. Headings. Article and Section headings used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

-8-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered as of the day and year first above written.

                      MCC GEORGIA LLC
MCC ILLINOIS LLC
MCC IOWA LLC
MCC MISSOURI LLC
   
 
                    By:   Mediacom Broadband LLC, a Member         By:  
Mediacom Communications Corporation,
a Member    
 
               
 
  By:   /s/ Mark E. Stephan                  
 
      Name:   Mark E. Stephan    
 
      Title:   Chief Financial Officer    
 
               

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
     as Administrative Agent
      By:   /s/ Ann B. Kerns       Name:   Ann B. Kerns       Title:   Vice
President       Address for Notices to
JPMorgan Chase Bank, N.A.,
as Administrative Agent:

JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, Texas 77002-8069
Attention: Loan and Agency Services Group

Telephone No.: 713-750-2102
Telecopier No.: 713-750-2782
   

[Incremental Facility Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



          By its signature below, the undersigned hereby consents to the
foregoing Incremental Facility Agreement and confirms that the Tranche F Term
Loans shall constitute “Guaranteed Obligations” under the Guarantee and Pledge
Agreement under and as defined in said Amendment and Restatement for all
purposes of said Guarantee and Pledge Agreement and shall be entitled to the
benefits of the guarantee and security provided under the Guarantee and Pledge
Agreement.

                      MEDIACOM BROADBAND LLC    
 
                    By:   Mediacom Communications Corporation,
a Member    
 
               
 
  By:   /s/ Calvin G. Craib                  
 
      Name:      
 
      Title:      

[Broadband Mediacom LLC Incremental Facility Agreement]

 



--------------------------------------------------------------------------------



 



          By its signature below, the undersigned hereby confirms that all of
its obligations under the Management Fee Subordination Agreement and
Sections 5.04 and 5.05 of the Guarantee and Pledge Agreement shall continue
unchanged and in full force and effect for the benefit of the Administrative
Agent, the Lenders party to the Amendment and Restatement and the Tranche F Term
Loan Lenders.

            MEDIACOM COMMUNICATIONS CORPORATION
      By:   /s/ Calvin G. Craib       Name:         Title:      

[Broadband Mediacom LLC Incremental Facility Agreement]

 



--------------------------------------------------------------------------------



 



Schedule I
[Form of Lender Addendum]
LENDER ADDENDUM
          Reference is made to the Incremental Facility Agreement dated as of
April 23, 2010 (the “Incremental Facility Agreement”) between MCC IOWA LLC, a
limited liability company duly organized and validly existing under the laws of
the State of Delaware (“MCC Iowa”); MCC ILLINOIS LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“MCC Illinois”); MCC GEORGIA LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“MCC
Georgia”); and MCC MISSOURI LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“MCC Missouri,” and,
together with MCC Iowa, MCC Illinois and MCC Georgia, the “Borrowers”); the
TRANCHE F TERM LOAN LENDERS named therein (the “Tranche F Term Loan Lenders”);
and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative
Agent”), which Incremental Facility Agreement is being entered into pursuant to
Section 2.01(e) of the Amendment and Restatement (as amended, modified and
supplemented and in effect from time to time, the “Amendment and Restatement”)
dated as of December 16, 2004 of the Credit Agreement dated as of July 18, 2001
among the Borrowers, the Lenders party thereto and the Administrative Agent.
Terms used but not defined in this Lender Addendum have the meanings assigned to
such terms in the Incremental Facility Agreement and the Amendment and
Restatement.
          By its signature below, and subject to the acceptance hereof by the
Borrowers and the Administrative Agent as provided below, the undersigned hereby
(x) becomes a Tranche F Term Loan Lender under the Incremental Facility
Agreement, having the Tranche F Term Loan A Commitment and Tranche F Term Loan B
Commitment set forth below above its name and (y) acknowledges that it has
delivered, or is concurrently herewith delivering, to the Administrative Agent
an executed counterpart signature page to the Fifth Amendment.
          This Lender Addendum shall be governed by, and construed in accordance
with, the law of the State of New York.
          This Lender Addendum may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

I-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Lender
Addendum to be duly executed and delivered by their proper and duly authorized
officers as of this ___day of                     , 2010.
Amount of
Tranche F Term Loan A Commitment:
                    $                    
Tranche F Term Loan B Commitment

                    $                    

                [Name of Tranche F Term Loan Lender]    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

[DO NOT COMPLETE UNTIL FINAL COMMITMENT ALLOCATIONS HAVE BEEN DETERMINED.]

I-2



--------------------------------------------------------------------------------



 



          Accepted and agreed:    
 
        JPMORGAN CHASE BANK, N.A.,
     as Administrative Agent    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        MCC GEORGIA LLC     MCC ILLINOIS LLC     MCC IOWA LLC     MCC MISSOURI
LLC    
 
       
By:
  Mediacom Broadband LLC, a Member    
By:
  Mediacom Communications Corporation,
a Member    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

I-3